DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Attorney Joseph B. Ryan on 3/11/2022.

The application has been amended as follows in the claims: 

19. (Currently amended) A computer program product tangibly stored in a non-transitory computer-readable medium and comprising machine-executable instructions, wherein the machine- executable instructions, when executed, cause a machine to execute a method for processing a computing job, the method comprising: 



determining, based on the first dependency relationship and demands of the plurality of computing tasks for computing resources, a group of computing tasks for combination from the plurality of computing tasks; and 

combining the group of computing tasks into a target computing task; 

wherein determining the group of computing tasks from the plurality of computing tasks comprises: 

determining, for each computing task of the plurality of computing tasks and based on the first dependency relationship, the number of computing tasks associated with at least one of an input or an output of a corresponding computing task; 

determining a first group of candidate tasks from the plurality of computing tasks, wherein the number determined for each candidate task is less than a threshold number; 



selecting the group of computing tasks from the second group of candidate tasks.

Allowable Subject Matter

Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance the prior art does not teach or fairly suggest in claim 19 and similarly in claims 1 and 10:  

19. A computer program product tangibly stored in a non-transitory computer-readable medium and comprising machine-executable instructions, wherein the machine- executable instructions, when executed, cause a machine to execute a method for processing a computing job, the method comprising: 

determining a first dependency relationship between a plurality of computing tasks included in a to-be-processed computing job; 

based on the first dependency relationship and demands of the plurality of computing tasks for computing resources, a group of computing tasks for combination from the plurality of computing tasks; and 

combining the group of computing tasks into a target computing task; 

wherein determining the group of computing tasks from the plurality of computing tasks comprises: 

determining, for each computing task of the plurality of computing tasks and based on the first dependency relationship, the number of computing tasks associated with at least one of an input or an output of a corresponding computing task; 

determining a first group of candidate tasks from the plurality of computing tasks, wherein the number determined for each candidate task is less than a threshold number; 

determining, based on demands of the first group of candidate tasks for the computing resources, a second group of candidate tasks for combination from the first group of candidate tasks; and 

selecting the group of computing tasks from the second group of candidate tasks.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HYUN NAM/Primary Examiner, Art Unit 2183